Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions to be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Karen Wong-Chan (Reg # 69,235) on 10/15/2021.
The application has been amended as follows:

Claim 8, 	Line 8, delete the word “second” (1st occurrence).
Line 8, before the word "floating ITO island" insert --fifth--.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SANGHYUK PARK/Primary Examiner, Art Unit 2691